Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-CR-20804-SINGHAL

  UNITED STATES OF AMERICA

  vs.

  ASHLEIGH HOLLOWAY,

        Defendant.
  ___________________________________/

             UNITED STATES OF AMERICA’S RESPONSE IN OPPOSITION TO
                      DEFENDANT’S MOTION FOR SEVERANCE

           The United States of America, by and through the undersigned Assistant United States

  Attorneys, hereby files this Response in Opposition to Defendant Ashleigh Holloway’s Motion to

  Sever Defendant [DE 50]. In the Motion, Defendant Holloway states that the Court should permit

  her to proceed to trial separately because “the testimonies of remainder of defendants [may]

  exculpate” the Defendant, and, due to the risk of a “prejudicial spillover effect.” See Mot. To

  Sever, at 3 [DE 50]. The United States respectfully submits that the Defendant’s Motion should

  be denied for the following reasons.

  I.       FACTUAL BACKGROUND

        A. History and Background of the Investigation

              a. Victim 1 and Victim 2

           This investigation began in or around 2017, when law enforcement made contact with

  Victim 1 and Victim 2 who both reported being commercially sex trafficked by Foster. Victim 1

  reported being recruited into Foster’s organization in or around August 2007 as a minor, and being

  commercially sex trafficked by Foster both as a minor, and then as an adult, through approximately
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 2 of 17



  May 2010. Victim 1 reported that, during this time period, she was moved across state lines for

  purposes of prostitution. Victim 1 further reported that she engaged in sex with Foster on

  numerous occasions, beginning when she was a minor.

            Victim 2 similarly reported being recruited into Foster’s organization in or around May

  2004, as a minor.        Victim 2 reported being commercially sex trafficked by Foster from

  approximately 2004 through 2011. Victim 2 also reported that she was moved across state lines

  for purposes of prostitution. Victim 2 reported that she engaged in sex with Foster on numerous

  occasions, beginning when she was a minor.

            Victim 1 reported that she was recruited into Foster’s organization out of high school while

  in foster care. Victim 2 reported that she was recruited into Foster’s organization after being

  kidnapped by a violent pimp. Both girls were vulnerable females recruited to live with, have sex

  with, and work for, Foster. They both moved into his residence—a residence that he shared at any

  given time with five to fifteen other females who also lived with, and worked for, Foster. Foster

  put these females on diets, including a diet referred to as the “lemon diet,” which is essentially a

  juice cleanse, and arranged for cosmetic surgeries on their behalf so that they could make more

  money for him. These girls were also put on anti-depressant medication and mood stabilizers by

  Foster.

            Both of these females reported that they were sold the same false dream—that if they

  worked hard enough they would make money with Foster through investments and be able to retire

  early. Based upon this false dream, Victim 1 and Victim 2 reported that they turned over the profits

  that they made every night while working at exotic dance venues and engaging in prostitution to

  Foster or women within Foster’s organization, anointed his “main girls,” with the belief that the

  money that the victims were making selling their bodies would be used to benefit them in the



                                                     2
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 3 of 17



  future.1 This was false and when both victims eventually got up the strength to leave Foster, they

  left with none of the earnings they had made after years of working for him.

         At some point between 2014 and 2016, Victim 2 moved back into Foster’s residence for

  approximately three (3) weeks to a month. While living with Foster, Victim 2 observed that Hanah

  Chan and Ashleigh Holloway were Foster’s main girls and that the patterns and routines of the

  females were the same as when Victim 2 had previously resided with Foster.

             b. Victim 3

         In or around mid-August 2019, Holloway recruited Victim 3, an adult female, into Foster,

  Chan, and Holloway’s sex trafficking organization. Victim 3 met Holloway at a nightclub in

  Broward County, Florida, at which time Holloway provided Victim 3 with her telephone number.

  Victim 3 is a recovering addict. Approximately one week after meeting Holloway, Victim 3

  contacted Holloway and they made plans to meet up. Holloway picked up Victim 3 at her

  residence and they went to an exotic dance venue in Hallandale Beach, Florida. While there,

  Holloway introduced Victim 3 to Foster. Victim 3 informed Holloway and Foster of her current

  living situation, which she described as dysfunctional. In response, Holloway and Foster advised

  Victim 3 that she should leave and move in with them. Foster told Victim 3 that he would help

  Victim 3 get back on her feet. Holloway explained to Victim 3 that she would live with other girls

  and that they all made a lot of money by working as dancers and investing in companies. Foster

  told Victim 3 that she would be a great fit with the other girls and that she would make a lot of

  money with the investments. Holloway never told Victim 3 that she would be required to engage

  in commercial sex if she began to live with the group.



  1
   The term “main girls” used in the context of this investigation is essentially the same as the term
  “bottom” commonly used to refer to women in supervisory roles within a sex trafficking
  organization.
                                                  3
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 4 of 17



         Upon departing from the exotic dance venue, Holloway drove Victim 3 to get her

  belongings and brought Victim 3 to a residence located at 2941 Angler Drive, in Delray, Florida

  (hereafter referred to as the “Angler Residence”). Soon after Victim 3 arrived, Foster came to pick

  up Victim 3 and drove her to another residence associated with Foster, located at 4630 Sherwood

  Forest Drive, in Delray Beach, Florida (hereinafter referred to as the “Sherwood Forest

  Residence”), which Foster identified as his own residence. Victim 3 had sexual intercourse with

  Foster during that initial meeting at the Sherwood Forest residence. This investigation has revealed

  that having sex with Foster is a sort of initiation requirement to becoming a part of the sex

  trafficking organization. Foster then drove Victim 3 back to the Angler residence where she

  resided until travelling to Detroit, Michigan.

         The next morning, Victim 3 was told by Foster and by Holloway that she needed to go on

  the lemon diet and lose weight if she wanted to get the cosmetic surgeries that Foster would

  provide.

         While Victim 3 was residing at the Angler residence she learned that the other females that

  resided there, aside from Chan, engaged in commercial sex at the exotic dance venues where they

  worked. Victim 3 continued to reside at the Angler residence, occasionally making trips to the

  Sherwood Forest residence to see Foster until, at the direction of Foster, Victim 3, and six other

  females residing at three different residences in Delray Beach associated with the defendants,

  travelled to Detroit, Michigan. Foster advised the females that, due to the impending hurricane in

  or around early September 2019, the females would not be able to earn enough money in Florida

  and therefore had to go to Detroit to make money. Chan booked Victim 3’s ticket and Chan and

  Foster drove Victim 3 and two other females to their flight out of Fort Lauderdale-Hollywood

  International Airport to Detroit, Michigan on September 4, 2019.



                                                   4
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 5 of 17



         Upon arrival in Detroit, Victim 3 was told by Foster and other females in Foster’s

  organization that she would have to engage in commercial sex. Victim 3 was told to work at an

  exotic dance venue and engage in sex with clients. While Foster, Holloway, and Chan did not

  make the trip to Detroit with Victim 3 and the other females, Victim 3 advised that while in Detroit,

  not only did she speak to Foster, she spoke to Holloway as well, and both Foster and Holloway

  advised Victim 3 that she would have to engage in sex with clients in order to make more money.

  Victim 3 also overheard a conversation between Foster and one of the other females in Detroit,

  where Foster was telling the female not to let Victim 3 leave Detroit until she earned enough money

  to reimburse the cost for her flight, hotel, and expenses.

         While in Detroit, Victim 3 reported that the other six females engaged in commercial sex.

  Every night, the females had to provide all of their earnings to one of the females who would then

  deposit the money into the bank the following day. The group of females had a financial goal to

  meet before they were able to return to Miami, Florida.

         On or about September 5, 2019, Victim 3 contacted the National Human Trafficking

  Hotline through POLARIS, requesting emergency extraction from a hotel located in Romulus,

  Michigan. In response to the call, law enforcement made contact with Victim 3 at the hotel.

  Victim 3 reported at that time that she was being pressured to engage in commercial sex by Foster

  and his organization and she did not want to do so. Victim 3 reported that she had wanted to leave,

  but was told that she could not leave because the females that she travelled with from Florida to

  Detroit had not met their financial goal.

         In subsequent discussions with law enforcement, Victim 3 advised law enforcement that

  Chan and Holloway were in charge under Foster. Chan appeared to handle the money side of the

  business and Holloway served as a recruiter and would often check in on the girls living in the



                                                    5
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 6 of 17



  houses. In fact, according to Victim 3, Holloway would make sure that the females took their

  medication, which included bi-polar medication and mood stabilizers.

             c. Airport Search

         Furthermore, on October 23, 2019, a female associated with Foster’s organization, who

  had previously been in Detroit with Victim 3, arrived at Miami International Airport aboard a flight

  from Colombia. This female was selected by Customs and Border Protection for secondary

  examination. During the course of the examination, law enforcement interviewed the female who

  advised that she had traveled to Colombia to undergo cosmetic surgery, specifically gastric bypass

  surgery, which was funded by Holloway and Chan. A cursory review of the female’s phone

  revealed communications indicative of prostitution. Law enforcement also found a group chat on

  WhatsApp titled “POW,”2 which included Holloway, Chan, and Foster, among other females, and

  in which Foster had sent the link to a website for www.fosterscareinc.com, which will be discussed

  in more detail infra at pages 8-9.

             d. Search Warrants

         On November 14, 2019, three residential search warrants were executed on residences in

  Delray Beach. Foster, his brother, and one other female were discovered at the Sherwood Forest

  Residence. Chan purchased this property on May 16, 2019. A review of the homeowner

  application to the Homeowner’s Association for the Sherwood Forest Residence listed Chan and

  Holloway as the applicants for the residence.

         Another search warrant was executed at a residence located at the Angler Residence.

  There, multiple females were found, including Holloway and Chan.




  2
   Law enforcement has learned during the course of this investigation that a female initially came
  up with the name “POW” to stand for “Property of Will.” However, it is now used by the females
  associated with Foster to mean “Power of Women.”
                                                6
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 7 of 17



            A final search warrant was executed at a residence located at 4724 Franwood Drive, in

  Delray Beach, Florida (hereinafter referred to as the “Franwood Residence”). More females were

  found at this location. A public records search of the Franwood Residence revealed that MTN

  Doo. Logistics, LLC, a company that Holloway is a part of and that will be discussed more infra

  at page 8, purchased the property on June 10, 2019. Each of these residences were used to further

  the sex trafficking organization’s operations.

      B. Holloway’s Role Within the Organization

            Through this investigation, law enforcement has learned that Holloway joined Foster’s

  organization in or around 2007 or 2008. While Holloway initially worked at exotic dance venues

  engaging in prostitution for Foster, she evolved over time into one of his main girls and one of the

  mangers of his organization, and no longer engaged in prostitution on Foster’s behalf. From

  interviewing victims in this case, law enforcement has learned that once Holloway became a main

  girl, she acted as a recruiter for the organization and played the role of mother of the house for

  Foster by teaching the girls how to finesse prostitution clients, how to ask for money, and how to

  dress and do their makeup. This is further evidenced by Holloway’s recruitment of Victim 3.

            Again, Foster defrauded the victims, in part, by telling the victims that the money that they

  made every night was going toward various “investments,” including a clothing line that sold

  exotic dance clothing, for example, and that these businesses would ultimately benefit the females

  by allowing them to make a lot of money and retire at an early age.

            Holloway is on a number of the corporate records for the businesses associated with Foster.

  Holloway was, for example, listed as registered agent for a company called Live!, LLC in 2012.

  The corresponding bank records obtained in connection with the account list Holloway as a

  member of Live!, LLC, Chan is listed as a member, and Foster is listed as a “signer to be added

  later.”
                                                     7
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 8 of 17



         Holloway is similarly listed on the corporate records for Taboo Retail, LLC beginning as

  early as 2011 as a “managing member,” along with Foster and Chan. This business did not close

  until 2017. Foster, Holloway, and Chan are listed as the signors on the bank accounts for Taboo

  Retail beginning in 2011 and continuing through the closure of the bank accounts in 2017.

  Between 2013 and 2017, one of the Taboo Retail accounts that Holloway was a signor on received

  over $500,000 in cash deposits, which is consistent with victim reporting that the cash that the

  girls turned over every night from their dancing and prostitution would be deposited into accounts

  controlled by the defendants.

         Another business, MTN DOO Logistics LLC was incorporated in Florida, Nevada, and

  Connecticut. A review of records from the Florida Department of State, Division of Corporations

  revealed that MTN DOO Logistics, LLC was incorporated on January 2, 2018. As of November

  2019, the manager of MTN Doo Logistics, LLC was listed as Foster, and the current authorized

  members included Holloway and Chan. The principal business address listed for the business was

  Angler Residence. As previously mentioned, MTN Doo Logistics, LLC was used to purchase the

  Franwood Residence.

         Holloway is also listed, along with Chan and Foster, on the “Foster’s Care, Inc.” business

  records. This business was incorporated in Florida as a not-for-profit in 2014. The stated purpose

  of the corporation, according to the business records, was to provide social services, counseling,

  shelter, and education to youth and young adults. Holloway was listed as the Vice President of

  Foster’s Care, Inc. This business was subsequently dissolved, but it served as a the precursor to a

  website recently discovered by law enforcement—www.fosterscareinc.com This website, that

  shares the same namesake as the corporation that Holloway was a part of, purported to provide

  free services, to include housing, therapy, medical treatment, and job training, to victims of sex



                                                   8
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 9 of 17



  trafficking. The website further stated that it worked “in partnership with police and FBI” to serve

  140 women.     In a post-Miranda interview, Foster admitted that he had this website designed.

     II.      PROCEDURAL HISTORY

           On December 5, 2019, the Indictment against Foster, Holloway, and Chan was ordered

  unsealed. [DE 14, 16]. The Indictment charges six counts broken down as follows:

               1. In Count 1, Foster is charged with a sex trafficking conspiracy. This count states

                  that Foster combined, conspired, and agreed “with others known and unknown to

                  the Grand Jury” to knowingly recruit, entice, harbor, transport, provide, and obtain

                  by any means, a person, knowing that force, fraud, and coercion, would be used

                  to cause such person to engage in a commercial sex act, and knowing that a person

                  had not attained the agent of eighteen and would be caused to engage in a

                  commercial sex act, in violation of Title 18, United States Code, Sections

                  1591(a)(1), (b)(1), and (b)(2), all in violation of Title 18, United States Code,

                  Section 1594(c).”

               2. Count 2 charges Foster with sex trafficking Victim 1 as a minor, and by force,

                  fraud, and coercion in violation of Title 18, United States Code, Sections

                  1591(a)(1), (b)(1), and (b)(2) and 2.

               3. Count 3 charges Foster with sex trafficking Victim 1 by force, fraud, and coercion

                  in violation of Title 18, United States Code, Sections 1591(a)(1) and (b)(1) and 2.

               4. Count 4 charges Foster with sex trafficking Victim 2 by force, fraud, and coercion

                  in violation of Title 18, United States Code, Sections 1591(a)(1) and (b)(1) and 2.

               5. Count 5 charges Foster, Holloway, and Chan with sex trafficking Victim 3 by fraud

                  and coercion, in violation of Title 18, United States Code, Sections 1591(a)(1) and

                  (b)(1) and 2.
                                                   9
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 10 of 17



                 6. Count 6 charges Foster and Chan with transportation of Victim 3 for prostitution,

                     in violation of Title 18, United States Code, Sections 2421 and 2.

             Chan and Holloway were arrested on December 9, 2019 and trial was initially set for

   February 18, 2020. [DE 23, 25, 44]. Foster, Holloway, and Chan jointly moved for a 90-day

   continuance of the trial date on January 23, 2020. [DE 53]. The trial is now scheduled for all three

   defendants for the two-week period beginning April 13, 2020. [DE 54].

      III.      LEGAL STANDARD

             Federal Rule of Criminal Procedure 8(b) provides that multiple defendants may be joined

   in an Indictment “if they are alleged to have participated in the same act or transaction, or in the

   same series of acts or transactions, constituting an offense or offenses.” Rule 8(b) further specifies

   that the “defendants may be charged in one or more counts together or separately,” and that each

   defendant does not have to be charged in every count of the Indictment.

             The Eleventh Circuit has repeatedly held that “the rule about joint trials is that ‘defendants

   who are indicted together are usually tried together.’” United States v. Lopez, 649 F.3d 1222, 1234

   (11th Cir. 2011) (quoting United States v. Browne, 505 F.3d 1229, 1268 (11th Cir. 2007)); see

   also, e.g., Zafiro v. United States, 506 U.S. 534, 537–38 (1993) (“There is a preference in the

   federal system for joint trials of defendants who are indicted together.”); United States v.

   Magdaniel–Mora, 746 F.2d 715, 718 (11th Cir. 1984) (“To repeat the familiar, persons indicted

   together ordinarily should be tried together.”). This strong preference for joint trials is based on

   the fact that “[j]oint trials play a vital role in the criminal justice system and serve important

   interests: they reduce the risk of inconsistent verdicts and the unfairness inherent in serial trials,

   lighten the burden on victims and witnesses, increase efficiency, and conserve scarce judicial

   resources.” Lopez, 649 F.3d at 1233. Similarly, as the Supreme Court has observed, “[i]t would

   impair both the efficiency and the fairness of the criminal justice system to require . . . that

                                                      10
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 11 of 17



   prosecutors bring separate proceedings, presenting the same evidence again and again, requiring

   victims and witnesses to repeat the inconvenience (and sometimes trauma) of testifying, and

   randomly favoring the last-tried defendant who have the advantage of knowing the prosecution’s

   case beforehand.” Richardson v. Marsh, 481 U.S. 200, 210 (1987).

          Federal Rule of Criminal Procedure 14 permits a district court to “sever the defendants’

   trials, or provide any other relief that justice requires” if a joint trial “appears to prejudice a

   defendant or the government.”       However, the Eleventh Circuit has made clear that “[t]he

   exceptional circumstances justifying a deviation from the rule” that defendants who are indicted

   together should be tried together “are few and far between.” Lopez, 649 F.3d at 1234. Severance

   is only proper where denial would cause “compelling prejudice against which the district court

   [can] offer[] no protection.” United States v. Dowd, 451 F.3d 1244, 1249 (11th Cir. 2006)

   (citations omitted) (regarding severance of counts); see also, e.g., United States v. Acosta, No. 12-

   20157-CR, 2012 WL 3887534, at *3-5 (S.D. Fla. Sept. 7, 2012) (Rosenbaum, D.J.) (unpublished)

   (denying severance where charges purported to involve related proof, defendant failed to articulate

   and show prejudice, and based upon public interest).

          In order to justify a severance under Rule 14, the Defendant must first “carry the ‘heavy

   burden of demonstrating that compelling prejudice would result’ from a joint trial.” Lopez, 649

   F.3d at 1234 (quoting Browne, 505 F.3d at 1268 (alteration adopted)). “To show compelling

   prejudice, a defendant must establish that a joint trial would actually prejudice the defendant and

   that a severance is the only proper remedy for that prejudice – jury instructions or some other

   remedy short of severance will not work.” Id. However, “not just any kind of prejudice will do”–

   a defendant seeking a severance must establish “a serious risk that a joint trial would either

   ‘compromise a specific trial right of one of the defendants’ or ‘prevent the jury from making a

   reliable judgment about guilt or innocence’ even if limiting instructions are given.” Id. at 1234-
                                                    11
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 12 of 17



   1235 (quoting United States v. Thompson, 422 F.3d 1285, 1292 (11th Cir. 2005)). “Aside from

   those two situations, jointly indicted defendants are not entitled to a severance.” Id.

       IV.      ANALYSIS

             The charges against Holloway, Foster, and Chan are properly joined under Rule 8(b)

   because the defendants are alleged to have “participated in the same act or transaction” charged in

   Count 5, at a minimum, related to Victim 3. See Fed. R. Crim. P. 8(b). A joint trial of the

   defendants in this case is appropriate because it will “reduce the risk of inconsistent verdicts and

   the unfairness inherent in serial trials, lighten the burden on victims and witnesses, increase

   efficiency, and conserve scarce judicial resources.” See Lopez, 649 F.3d at 1234. That assessment

   is particularly appropriate in this case where the defendants worked together in order to sex traffic

   Victim 3. Holloway recruited Victim 3, introduced Victim 3 to Foster, and moved her into the

   house that Chan lived in. Holloway kept in touch with Victim 3 as she dieted and after she went

   to Detroit, Michigan, at the direction of Foster, on a flight paid for by Chan. Holloway, Foster,

   and Chan worked together to recruit, entice, and obtain Victim 3. To try the defendants separately

   based on intertwined and overlapping conduct would risk inconsistent verdicts and give rise to the

   unfairness inherent in serial trials.

             Furthermore, this is a sex trafficking case. The victims who will testify in this case have

   been deeply traumatized due to their involvement with Foster, Holloway, and Chan. Victim 3, for

   example, is a recovering addict, who will have to testify at trial about her experience with Foster,

   Holloway, and Chan. To ask her to testify more than once will perpetuate her trauma and is entirely

   unwarranted and unsupported by the motion filed by Holloway. See, e.g., Richardson, 481 U.S.

   at 210 (noting the trauma caused to victims of having to testify more than once).

             Additionally, the Government anticipates that this trial will be lengthy, even if Holloway

   is severed from the instant case. The discovery in this case, as outlined in the defendants’ Motion

                                                     12
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 13 of 17



   for a Continuance, is voluminous. [DE 53]. As to Count 5 alone it includes, but is not limited to,

   cellular phone evidence; social media evidence; investigative and interview reports; travel records;

   bank records; and photographs. The trial on Count 5 alone would necessitate the travel of

   witnesses from out of state, including, at a minimum, law enforcement officers and potential

   witnesses located in Detroit, Michigan, and the sex trafficking expert witness obtained by the

   Government. [DE 52]. A joint trial would serve the purpose of lightening the burden on these

   victims and witnesses, increasing efficiency, and conserving scarce judicial resources.

           The Defendant argues that the Court should sever her case and allow her to be tried

   separately from his codefendants for two reasons. According to defense counsel, (1) not only “may

   the testimonies of remainder of defendants exculpate Ms. Holloway if presented in a separate trial

   as to count five,” but (2) there is a risk of prejudicial spillover effect that is “likely” to prevent the

   jury from making individualized determinations as to each defendant. See Mot., at 3 (emphasis

   added). Both of these reasons are stated in vague and speculative terms—the defendant “may” be

   exculpated by her co-defendants at a separate trial, it is “likely” that there will be a prejudicial

   spillover effect from a joint trial, however, neither of these highly speculative and hypothetical

   arguments meet the standard for severance, which requires the defendant to bear the burden of

   proving that a “joint trial would actually prejudice the defendant and that a severance is the only

   proper remedy for the prejudice.” See Browne, 505 F.3d at 1268 (emphasis added); see also United

   States v. Acosta, 2010 WL 3887534, *4 (S.D. Fla. Sept. 7, 2012) (finding that Defendant’s

   “assertion without elaboration that he and his Co-defendants may rely on mutually antagonistic

   defense and inculpatory evidence will be admitted against Co-defendants that is not admissible

   against the Defendant . . . without identifying what defense or evidence might be problematic are

   insufficient to justify a severance, particularly because [the defendant] bears the burden of

   establishing compelling prejudice justifying a severance.”)
                                                      13
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 14 of 17



          The Defendant does not expand upon how the testimony of her co-defendants would

   “exculpate” her at a separate trial and so it is difficult for the Government to address this

   conclusory argument that is conspicuously lacking in detail.          However, at this time, the

   Government does not possess information or statements from either Chan or Foster exculpating

   Holloway from the indicted conduct in this case. This vague and speculative statement cannot

   possibly establish the type of “compelling prejudice” that the Eleventh Circuit requires in order to

   justify a severance.

          Finally, Defendant Holloway raises a concern that she may be prejudiced by the

   presentation of evidence that goes beyond the relatively short time period at issue in Count 5.

   However, what Defendant Holloway fails to grasp is that, while Holloway is only charged in Count

   5 of the Indictment related to Victim 3, she is an unindicted co-conspirator in the conspiracy

   charged in Count 1. Further, as the undersigned has explained to defense counsel, the Government

   has plans to supersede the initial indictment in this case, and if that happens, Holloway can, and

   likely will, be named as a co-conspirator in Count 1. See Lopez, 649 F.3d at 1234 (“That rule [that

   defendants who are indicted together are usually tried together] is even more pronounced in

   conspiracy cases where the refrain is that ‘defendants charged with a common conspiracy should

   be tried together.’”) (quoting United States v. Beale, 921 F.2d 1412, 1428 (11th Cir. 1991). Count

   1 spans from 2008 (when 18 U.S.C. § 1594 was enacted into law) to September 2019. Thus, not

   only will evidence over this period of time be admitted as to Defendant Foster, it will also be

   admitted to support the conspiracy charge as it relates to Defendant Holloway as a co-conspirator.

          Additionally, the evidence in this case establishes a pattern, scheme, or modus operandi of

   this sex trafficking organization, which is evident and will be reinforced by the testimony of each

   victim currently contained within in the Indictment—Victim 1, Victim 2, and Victim 3. Defense

   counsel’s belief that a separate trial would silo the evidence from coming in regarding the overall

                                                   14
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 15 of 17



   sex trafficking scheme is misplaced. Accordingly, severance would not mitigate any potential

   prejudice to Holloway of a single trial. See United States v. Colhoff, 833 F.3d at 983, 984 (8th Cir.

   2016) (“Because evidence pertaining to both charges would have been admissible in separate trials,

   Colhoff also cannot show a reasonable probability that joinder affected the outcome of the

   proceedings.”) (citing United States v. Olano, 507 U.S. 725 (1993)).

          In any event, as the Eleventh Circuit has explained, most types of prejudice from a joint

   trial can and will be cured by limiting instructions. See Lopez, 649 F.3d at 1234. The potential

   prejudice to Holloway if she proceeds to trial alongside Chan and Foster who (presently) face more

   charges can be cured by a limiting instruction. As in every case, the jury will be clearly instructed

   that the United States must prove each element of the charges against Holloway beyond a

   reasonable doubt. Moreover, to the extent that Holloway is concerned about a potential “spillover”

   effect from the evidence related to Victim 1 and Victim 2, she can propose a limiting instruction

   for the Court’s consideration. See United States v. Kennard, 472 F.3d 851, 859 (11th Cir. 2006)

   (“[A] court’s cautionary instructions ordinarily will mitigate the potential ‘spillover effect’ of

   evidence of a co-defendant’s guilty.”). Accordingly, the proper remedy for this concern is a

   limiting instruction, not severance.




                                                    15
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 16 of 17



   IV.    CONCLUSION

          In view of the foregoing, the United States respectfully submits that Defendant Holloway’s

   Motion for Severance should be denied.

                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                        By:     /s/ J. Mackenzie Duane
                                               J. MACKENZIE DUANE
                                               Assistant United States Attorney
                                               Court No. A5502175
                                               99 N.E. 4th Street
                                               Miami, Florida 33132-2111
                                               Telephone: 305-961-9341
                                               Facsimile: 305-536-4699
                                               Email: mackenzie.duane@usdoj.gov




                                                  16
Case 1:19-cr-20804-AHS Document 55 Entered on FLSD Docket 01/30/2020 Page 17 of 17



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the

   Court using CM/ECF.

                                                  /s/ J. Mackenzie Duane
                                                  J. Mackenzie Duane
                                                  Assistant United States Attorney




                                             17
